Citation Nr: 0600607	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran had honorable active service from March 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The January 2003 rating decision 
denied entitlement to service connection for erectile 
dysfunction and diabetic retinopathy, including as secondary 
to service-connected diabetes mellitus.

In a January 2005 decision, the Board denied service 
connection for erectile dysfunction and diabetic retinopathy, 
including as secondary to the veteran's service-connected 
diabetes mellitus, and a low back disability.  The Board also 
remanded the claims of entitlement to an increased disability 
rating for his residuals of a right ankle disorder and claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and skin cancer, including as secondary to 
Agent Orange exposure.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On July 27, 2005, the Court vacated the 
Board's decision with respect to the issues of service 
connection for erectile dysfunction and diabetic retinopathy 
and remanded the case to the Board for readjudication in 
compliance with directives specified in a joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran was awarded service connection for diabetes 
mellitus based on exposure to herbicides in Vietnam, 
effective July 2001.  The disability is currently rated 20 
percent disabling.  The veteran contends that his current 
erectile dysfunction and diabetic retinopathy were caused by 
his service-connected diabetes mellitus.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain conditions will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause- 
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service- 
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Consistent with the joint motion, "In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the 
claim."  38 C.F.R. § 3.159(c)(4)(i).  A medical opinion 
regarding the nature and etiology of the veteran's erectile 
dysfunction and diabetic retinopathy is necessary prior to 
rendering a decision on these claims.  Therefore, the RO/AMC 
should obtain such opinion.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for his erectile dysfunction 
and diabetic retinopathy since January 
2005.  The RO should then request all 
pertinent medical records from these 
medical providers, if not already of 
record.

2.  The RO should provide a medical 
opinion identifying the nature and 
etiology of the veteran's erectile 
dysfunction and diabetic retinopathy.  
The veteran's claims folder in its 
entirety must be made available to the 
physician(s) for review.  The claims 
folder should be referred to a 
physician(s) qualified to render the 
opinion.  The specialist should be 
requested to render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed erectile 
dysfunction or diabetic retinopathy is 
the result of, or is aggravated by 
service or by the veteran's service-
connected diabetes mellitus.  If the 
specialist determines that a physical 
examination of the veteran is required to 
render the opinion, the RO should 
schedule such an examination.

3.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the veteran and his representative an 
SSOC and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

